Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2020/0290986 A1).
Miyaki discloses an organic electronic element including an anode, a cathode and an organic material layer between the anode and the cathode, including an emitting layer, a hole transport layer between the anode and the emitting layer, and an emitting auxiliary layer or an electron blocking layer (EBL) between the emitting layer and the hole transport layer,as Miyaki discloses the compound disclosed by Miyaki has a hole transfer layer effect when compound is compared to comparative example compounds (Table 2 and para. 0181) and the emitting auxiliary layer or the EBL includes a compound represented by Formula 31 of claim 1 and Miyaki also discloses the compound disclosed by Miyaki as hole transfer layer (HTL)  material (para. 0137).
            Re claim 2:  Miyaki discloses Formula 1 (para. 0008) in which X.sup.20 of the formula in claim 2    is O.

            Re claim 3:  Miyaki discloses a compound 14 (page 5, second column) which corresponds to compound 127 of claim 3, with a difference in L21 in Formula 31 of claim 1, which would have been obvious to one of ordinary skill in the art to have modified because Miyaki discloses on page 14 in a synthesis scheme that the group D may be directly bonded to the nitrogen in the synthesis scheme step shown in para. 0102.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the structure disclosed by Miyaki in the synthesis scheme to form from structure D the structure E in order to obtain the benefit of improved emission efficiency as disclosed by Miyaki (para. 0139).
Re claim 4:  Miyaki discloses using the compound disclosed by Miyaki to emit green color, as Miyaki discloses emission of green color (para. 0060).
Re claim 5:  Miyaki discloses the device disclosed by Miyaki emits light which driven by a driving voltage (para. 0136 and 0181).
            Re claim 6:  Miyaki discloses a display device including the compound  disclosed by Miyaki in a structure which includes anode, cathode, and the compound disclosed by Miyaki between the anode and cathode as described above in the rejection of claim 1, as Miyaki discloses a display device in para. 0003.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895